EXHIBIT 10.60

J. C. PENNEY CORPORATION, INC.

2009 CHANGE IN CONTROL PLAN

Adopted Effective January 26, 2009



--------------------------------------------------------------------------------

J. C. PENNEY CORPORATION, INC.

2009 CHANGE IN CONTROL PLAN

TABLE OF CONTENTS

 

Article

       Page ARTICLE ONE   INTRODUCTION    1 ARTICLE TWO   DEFINITIONS    3
ARTICLE THREE   ELIGIBILITY AND PARTICIPATION    11 ARTICLE FOUR   BENEFITS   
12 ARTICLE FIVE   AMENDMENT AND TERMINATION    20 ARTICLE SIX   MISCELLANEOUS   
21 APPENDIX I   PARTICIPATING EMPLOYERS    27

 

i



--------------------------------------------------------------------------------

J. C. PENNEY CORPORATION, INC.

2009 CHANGE IN CONTROL PLAN

ARTICLE ONE

INTRODUCTION

 

1.01 Purpose Of Plan

The J.C. Penney Corporation, Inc. 2009 Change in Control Plan (the “Plan”)
consists primarily of (i) severance benefits, (ii) additional cash benefits
after termination of employment to be paid outside of the Corporation’s
non-qualified retirement plans and (iii) a cash amount payable at Employment
Termination equal to the Corporation’s cost of health and welfare benefits the
associate participated in immediately prior to the Change in Control. The
purpose and intent of the Plan is to attract and retain key associates and to
improve associate productivity by reducing distractions resulting from a
potential Change in Control situation, all of which are in the best interest of
the Corporation, and J.C. Penney Company, Inc. and its stockholders.

Capitalized terms used throughout the Plan have the meanings set forth in
Article Two except as otherwise defined in the Plan, or the context clearly
requires otherwise.

 

1.02 Plan Status

The Plan is intended to be a plan providing Severance Pay and certain other
benefits following a Change in Control. The Plan is intended to be a top hat
plan for a select group of management or highly compensated executives, subject
only to the administration and enforcement provisions of ERISA. To the extent
applicable, it is intended that portions of this Plan either comply with or be
exempt from the provisions of Code section 409A. This Plan shall be administered
in a manner consistent with this intent and any provision that would cause this
Plan to fail to either comply with or be exempt from Code section 409A, as the
case may be, shall have no force and effect.

 

1.03 Entire Plan

This document, including any Appendix hereto, and any documents incorporated by
reference set forth the provisions of the Plan effective as of the Effective
Date, except as otherwise provided herein.

 

1



--------------------------------------------------------------------------------

1.04 Administration

The Human Resources and Compensation Committee of the Board (“Committee”) shall
administer the Plan, provided, however, that none of the members of the
Committee will be a Participant. The powers and duties of the Committee in
administering the Plan are set forth in Article Six.

 

2



--------------------------------------------------------------------------------

ARTICLE TWO

DEFINITIONS

 

2.01 For purposes of this Plan, the following terms shall have the following
meanings:

Accounting Firm means a nationally recognized accounting firm, or actuarial,
benefits or compensation consulting firm, (with experience in performing the
calculations regarding the applicability of Section 280G of the Code and of the
tax imposed by Section 4999 of the Code) selected by the Corporation prior to a
change in control (as defined in Section 4.11 of this Plan) or Change in
Control.

Board means the Board of Directors of J.C. Penney Company, Inc.

Change in Control means the occurrence of any of the following events:

 

  (i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
the combined voting power of the then-outstanding Voting Stock of the Company or
Corporation; provided, however, that:

 

  (1) for purposes of this Section (i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company or Corporation directly from the Company or Corporation that is approved
by a majority of the Incumbent Directors, (B) any acquisition of Voting Stock of
the Company or Corporation by the Company or any Subsidiary, (C) any acquisition
of Voting Stock of the Company or Corporation by the trustee or other fiduciary
holding securities under any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Subsidiary, and (D) any acquisition of
Voting Stock of the Company or Corporation by any Person pursuant to a Business
Transaction that complies with clauses (A), (B) and (C) of Section (iii) below;

 

  (2)

if any Person becomes the beneficial owner of 20% or more of the combined voting
power of the then-outstanding Voting Stock of the Company or Corporation as a
result of a transaction described in clause (A) of Section (i)(1) above and such
Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of the Company or Corporation representing 1% or more of the
then-outstanding Voting Stock of the Company or Corporation, as the case may be,
other than in an acquisition directly

 

3



--------------------------------------------------------------------------------

 

from the Company or Corporation that is approved by a majority of the Incumbent
Directors or other than as a result of a stock dividend, stock split or similar
transaction effected by the Company or Corporation in which all holders of
Voting Stock are treated equally, such subsequent acquisition shall be treated
as a Change in Control;

 

  (3) a Change in Control will not be deemed to have occurred if a Person
becomes the beneficial owner of 20% or more of the Voting Stock of the Company
or Corporation as a result of a reduction in the number of shares of Voting
Stock of the Company or Corporation outstanding pursuant to a transaction or
series of transactions that is approved by a majority of the Incumbent Directors
unless and until such Person thereafter becomes the beneficial owner of any
additional shares of Voting Stock of the Company or Corporation representing 1%
or more of the then-outstanding Voting Stock of the Company or Corporation, as
the case may be, other than as a result of a stock dividend, stock split or
similar transaction effected by the Company or Corporation in which all holders
of Voting Stock are treated equally; and

 

  (4) if at least a majority of the Incumbent Directors determine in good faith
that a Person has acquired beneficial ownership of 20% or more of the Voting
Stock of the Company or Corporation inadvertently, and such Person divests as
promptly as practicable but no later than the date, if any, set by the Incumbent
Directors a sufficient number of shares so that such Person beneficially owns
less than 20% of the Voting Stock of the Company or Corporation, then no Change
in Control shall have occurred as a result of such Person’s acquisition; or

 

  (ii) a majority of the board of the Company or of the Corporation ceases to be
comprised of Incumbent Directors; or

 

  (iii)

the consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company or the
Corporation, or the acquisition of the stock or assets of another corporation,
or other transaction (each, a “Business Transaction”), unless, in each case,
immediately following such Business Transaction (A) the Voting Stock of the
Company outstanding immediately prior to such Business Transaction continues to
represent (either by remaining outstanding or by being converted into Voting
Stock of the

 

4



--------------------------------------------------------------------------------

 

surviving entity or any parent thereof), more than 50% of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such Business Transaction (including, without limitation, an entity which
as a result of such transaction owns the Company, Corporation or all or
substantially all of the Company’s or Corporation’s assets either directly or
through one or more subsidiaries), (B) no Person (other than the Company, such
entity resulting from such Business Transaction, or any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Subsidiary or
such entity resulting from such Business Transaction) beneficially owns,
directly or indirectly, 20% or more of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Transaction, and (C) at least a majority of the members of the Board of
Directors of the entity resulting from such Business Transaction were Incumbent
Directors at the time of the execution of the initial agreement or of the action
of the Board providing for such Business Transaction; or

 

  (iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Transaction that
complies with clauses (A), (B) and (C) of Section (iii).

Code shall mean the Internal Revenue Code of 1986, as amended, and the proposed,
temporary and final regulations promulgated thereunder. Reference to any section
or subsection of the Code includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.

Company shall mean J. C. Penney Company, Inc., a Delaware corporation, or any
successor company.

Compensation shall mean the annual base salary rate of a Participant, plus the
Participant’s target annual incentive compensation (at $1.00 per unit), under
the Corporation’s Management Incentive Compensation Plan (or any successor plan
thereto) for the fiscal year, all at the greater of the amount in effect on the
date of the Change in Control or as of his/her Employment Termination date. As
applied to a Participant employed by an affiliate or Subsidiary of the
Corporation, Compensation shall include the same elements of pay to the extent
the affiliate or Subsidiary maintains similar or comparable pay arrangements.

Corporation shall mean J. C. Penney Corporation, Inc., a Delaware corporation,
or any successor company.

Effective Date shall mean January 26, 2009.

 

5



--------------------------------------------------------------------------------

Employment Termination shall be deemed to have occurred when a Participant has a
Separation from Service within two years after a Change in Control (or prior to
a Change in Control if the Participant has reasonably demonstrated that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control, or (ii) otherwise
arose in connection with or in anticipation of a Change in Control) because of
either a Separation from Service for Good Reason or an Involuntary Separation
from Service other than as a result of a Summary Dismissal. An Employment
Termination shall not include a termination by reason of the Participant’s
death, disability, voluntary quit other than a Separation from Service for Good
Reason, or Normal Retirement.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder. Reference to any section or
subsection of ERISA includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.

Exchange Act means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder. Reference to any section or subsection of
the Exchange Act includes reference to any comparable or succeeding provisions
of any legislation that amends, supplements or replaces such section or
subsection.

Excise Tax shall mean, collectively, (i) the tax imposed by section 4999 of the
Code by reason of being “contingent on a change in ownership or control” of the
Company, within the meaning of section 280G of the Code, or (ii) any similar tax
imposed by state or local law, or (iii) any interest or penalties with respect
to any excise tax described in clause (i) or (ii).

Good Reason within the meaning of Code section 409A and Treasury Regulation
section 1.409A-1(n)(2)(i) or any successor thereto, shall mean a condition
resulting from any of the actions listed below taken by a Service Recipient,
without the consent of the Participant, directed at a Participant:

(a) a material decrease in salary or incentive compensation opportunity (the
amount paid at target as a percentage of salary under the Corporation’s
Management Incentive Compensation Program) as in effect immediately prior to the
Change in Control, or

(b) failure by the Service Recipient to pay the Participant a material portion
of his/her current base salary, or incentive compensation within seven days of
its due date, or

 

6



--------------------------------------------------------------------------------

(c) a material adverse change in reporting responsibilities, duties, or
authority as compared with pre-Change in Control responsibilities, duties, or
authority, or

(d) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant is required to report, including a
requirement that a Participant report to a corporate officer or employee instead
of reporting directly to the Board of the Company or the Corporation, as the
case may be, or

(e) a material diminution in the budget over which the Participant retains
authority as compared to the pre-Change in Control budget, or

(f) the Service Recipient requires the Participant to have the Participant’s
principal location of work changed to a location more than 50 miles from the
location thereof immediately prior to the Change in Control, or

(g) discontinuance of any material paid time off policy, fringe benefit, welfare
benefit, incentive compensation, equity compensation, or retirement plan
(without substantially equivalent compensating remuneration or a plan or policy
providing substantially similar benefits) in which the Participant participates
or any action that materially reduces such Participant’s benefits or payments
under such plans, as in effect immediately before the Change in Control.

Provided, however, that the Participant must provide notice to the Corporation
of the existence of the condition described above within 90 days of the initial
existence of the condition, upon the notice of which the Corporation will have
30 days during which it or a Service Recipient may remedy the condition and not
be required to pay any amount owed under this Plan. Any Separation from Service
as a result of a Good Reason condition must occur within two years of the
initial existence of the condition in order for benefits to be due under this
Plan. A Separation from Service for Good Reason will be treated as an
Involuntary Separation from Service for purposes of this Plan.

Gross-Up Payment within the meaning of Code section 409A and Treasury Regulation
section 1.409A-3(i)(1)(v) or any successor thereto, means a payment to reimburse
the Participant in an amount equal to all or a designated portion of the
Federal, state, local, or foreign taxes imposed upon the Participant as a result
of compensation paid or made available to the Participant by the Service
Recipient, including the amount of additional taxes imposed upon the Participant
due to the Service Recipient’s payment of the initial taxes on such
compensation.

Incumbent Directors means the individuals who, as of the Effective Date hereof,
are Directors of the Company or the Corporation, as the context

 

7



--------------------------------------------------------------------------------

requires, and any individual becoming a Director subsequent to the date hereof
whose election, nomination for election by the Company’s or Corporation’s
stockholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.

Involuntary Separation from Service shall mean Separation from Service due to
the independent exercise of the unilateral authority of the Service Recipient to
terminate the Participant’s services, other than due to the Participant’s
implicit or explicit request, where the Participant was willing and able to
continue performing services, within the meaning of Code section 409A and
Treasury Regulation section 1.409A-1(n)(1) or any successor thereto.

Normal Retirement shall mean retirement at or after a Participant’s normal
retirement date as determined in accordance with the J. C. Penney Corporation,
Inc. Pension Plan as in effect immediately prior to a Change in Control.

Participant shall mean each person appointed by the Board to the Executive Board
allowing them to participate in the Plan as provided in Article Three and who
continues to be an Executive Board member immediately prior to a Change in
Control.

Participating Employer shall mean the Corporation and any Subsidiary or
affiliate of the Corporation which is designated as a Participating Employer
under the Plan by the Board, excluding, however, any division of the Corporation
or of a Subsidiary or affiliate that is designated by the Board as ineligible to
participate in the Plan. Appendix I contains a list of the Participating
Employers currently participating in the Plan that have adopted the Plan
pursuant to Article Six.

Separation from Service within the meaning of Code section 409A and Treasury
Regulation section 1.409A-1(h) or any successor thereto, shall mean the date a
Participant retires, dies or otherwise has a termination of employment with the
Service Recipient. In accordance with Treasury Regulation section 1.409A-1(h) or
any successor thereto, if a Participant is on a period of leave that exceeds six
months and the Participant does not retain a right to reemployment under an
applicable statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such six-month period, and
also, a Participant is presumed to have a

 

8



--------------------------------------------------------------------------------

Separation from Service where the level of bona fide services performed (whether
as an employee or an independent contractor) decreases to a level equal to 20
percent or less of the average level of services performed (whether as an
employee or an independent contractor) by the Participant during the immediately
preceding 36-month period (or the full period of service to the Service
Recipient if the employee has been providing services for less than the 36-month
period).

Service Recipient shall mean the Corporation or any successor thereto, for whom
the services are performed and with respect to whom the legally binding right to
compensation arises, and all persons with whom the Corporation would be
considered a single employer under Code section 414(b) (employees of controlled
group of corporations), and all persons with whom the Corporation would be
considered a single employer under Code section 414(c) (employees of
partnerships, proprietorships, etc., under common control), using the “at least
50 percent” ownership standard, within the meaning of Code section 409A and
Treasury Regulation section 1.409A-1(h)(3) or any successor thereto.

Severance Pay shall mean the cash severance payments payable to a Participant
pursuant to Section 4.01 of the Plan.

Severance Benefits shall mean Severance Pay and the other benefits described in
Article Four of the Plan payable to a Participant.

Severance Benefits Limitation shall mean 2.99 times the sum of (a) the annual
base salary rate of a Participant, as in effect immediately prior to the date of
the Participant’s Employment Termination, plus (b) the Participant’s target
annual incentive compensation (at $1.00 per unit) under the Corporation’s
Management Incentive Compensation Program (or any successor plan thereto) for
the fiscal year in which an Employment Termination occurs.

Subsidiary shall mean any entity in which the Company, directly or indirectly,
beneficially owns 50% or more of the Voting Stock.

Summary Dismissal shall mean a termination due to:

(a) any willful or negligent material violation of any applicable securities
laws (including the Sarbanes-Oxley Act of 2002);

(b) any intentional act of fraud or embezzlement from the Corporation or
Company;

(c) a conviction of or entering into a plea of nolo contendere to a felony that
occurs during or in the course of the Participant’s employment with the
Corporation;

 

9



--------------------------------------------------------------------------------

(d) any breach of a written covenant or agreement with the Corporation, which is
material and which is not cured within 30 days after written notice thereof from
the Corporation; and

(e) willful and continued failure of the Participant to substantially perform
his/her duties for the Corporation (other than as a result of incapacity due to
physical or mental illness) or to materially comply with Corporation or Company
policy after written notice, in either case, from the Corporation and a 30-day
opportunity to cure.

For purposes hereof, an act, or failure to act, shall not be deemed to be
“willful” or “intentional” unless it is done, or omitted to be done, by the
Participant in bad faith or without a reasonable belief that the action or
omission was in the best interests of the Corporation.

Voting Stock means securities entitled to vote generally in the election of
directors.

 

10



--------------------------------------------------------------------------------

ARTICLE THREE

ELIGIBILITY AND PARTICIPATION

 

3.01 Eligibility

Each person who is appointed to the Executive Board of the Corporation
(“Executive Board”) by the Board for purposes of this Section 3.01 on or after
the Effective Date and prior to the occurrence of a Change in Control will be a
Participant in the Plan.

 

11



--------------------------------------------------------------------------------

ARTICLE FOUR

BENEFITS

 

4.01 Severance Pay

Except as otherwise provided in Section 4.09, upon an Employment Termination, a
Participant shall become entitled to Severance Pay in accordance with the
following schedule.

 

Title

   Severance Pay Period

Chief Executive Officer and direct reports

   2.99 years

Other Executive Vice Presidents

   2.5 years

Senior Vice Presidents

   2 years

Severance Pay will be computed by multiplying the Participant’s Compensation
times the number of years (including any fraction of a year) in the
Participant’s Severance Pay Period, plus a cash amount equal to the aggregate
Corporation’s premium cost for active associate medical, dental and life
insurance coverage, if any, provided to the Participant on the date of the
Change in Control, or if higher, the amount in effect at Employment Termination,
times the number of years (including any fraction of a year) in the Severance
Pay Period. Such lump sum Corporation contribution toward medical, dental and
life insurance coverage for the Severance Pay Period will be grossed-up for
federal income taxes using the applicable federal income tax rate that applied
to the Participant for his/her prior year’s Compensation.

Severance Pay shall be paid in a lump sum within 30 days after Employment
Termination.

In the event a Participant is entitled to any cash severance payments that are
payable in the event of termination of employment pursuant to a written contract
(“contract payments”) between the Participant and the Corporation or an
affiliate or Subsidiary, Severance Pay otherwise payable to the Participant
under this Section 4.01 shall be reduced by the amount of such contract
payments. Notwithstanding the foregoing, if the Participant receives payments
and benefits pursuant to this Section 4.01, the Participant shall not be
entitled to any severance pay or benefits under any severance plan, program or
policy of the Company or an affiliate or Subsidiary, unless otherwise
specifically provided therein in a specific reference to this Plan. For purposes
of the preceding sentence, the reference in the Executive Termination Pay
Agreement to the receipt of all benefits in this Plan shall mean the receipt of
all benefits which are payable under this Plan by the deadline for payment under
Section 1.3(a) of the Executive Termination Pay Agreement.

 

12



--------------------------------------------------------------------------------

To the extent applicable, Severance Pay will be reduced as provided in
Section 4.10 hereof.

 

4.02 Prorated Incentive Compensation

A Participant who is covered under the Corporation’s Management Incentive
Compensation Program (or any successor plan thereto) and who becomes entitled to
Severance Pay under this Plan shall be paid a lump sum equal to the
Participant’s pro-rated target annual incentive compensation (at $1.00 per
unit), under the Corporation’s Management Incentive Compensation Program for the
fiscal year; provided, however, if the Employment Termination occurs on the last
day of the Corporation’s fiscal year the Participant shall be paid the higher of
(a) target annual incentive compensation (at $1.00 per unit) or (b) the actual
annual incentive compensation earned under the Corporation’s Management
Incentive Compensation Program. Notwithstanding the foregoing, if the
Participant has elected to defer under the Corporation’s Mirror Savings Plan (or
any successor plan thereto) a portion of the annual incentive to be paid under
the Corporation’s Management Incentive Compensation Program for the fiscal year,
then that portion of the prorated incentive compensation will be deferred and
paid in accordance with the terms of the Corporation’s Mirror Savings Plan, and
the remaining portion of the prorated incentive compensation will be paid in a
lump sum under this Section. Such lump sum shall be paid with the Severance Pay
payable under Section 4.01. To the extent applicable, prorated incentive
compensation will be reduced as provided in Section 4.10 hereof.

 

4.03 Retiree Medical, Dental, Gold Card, and Long Term Care Eligibility

Except as otherwise provided in Section 4.09, for the purpose of determining
eligibility for retiree coverage under the J. C. Penney Corporation, Inc. Health
and Welfare Benefits Plan (“H&W Plan”), a Participant who is covered under the
H&W Plan and who becomes entitled to Severance Pay under this Plan shall be
provided with up to 12 months of additional age and service credit under the H&W
Plan to reach a critical age, date or points for retiree eligibility purposes
the same as any other involuntary termination resulting from a reduction in
force would receive under the terms of the H&W Plan. This provision shall apply
to retiree eligibility for medical, dental, long term care insurance and the
associate discount benefits provided under the H&W Plan. Any insurance benefits
shall be paid solely from the insurance policy or policies provided under said
plan.

 

4.04 Associate-Paid Retiree Term Life Insurance Eligibility

Except as otherwise provided in Section 4.09, notwithstanding any provision of
the J. C. Penney Corporation, Inc. Voluntary Employees’ Beneficiary Association
(“VEBA”) Life and Disability Benefit Plan to the contrary, if a

 

13



--------------------------------------------------------------------------------

Participant becomes entitled to Severance Pay under this Plan, he/she shall be
provided with up to 12 months of additional age and service credit under the
terms of the life insurance portion of the VEBA Life and Disability Benefit Plan
to reach a critical age, date or points for retiree eligibility purposes the
same as any other involuntary termination resulting from a reduction in force
would receive under the terms of such plan. Retiree life insurance benefits
shall be paid solely from the insurance policy or policies provided under said
plan.

 

4.05 Non-Qualified Retirement Plans

Except as otherwise provided in Section 4.09, if a Participant becomes entitled
to Severance Pay under this Plan, he/she will receive an immediate lump sum
payment within 30 days after Employment Termination, subject to any reduction
provided for under Section 4.10 hereof, of any incremental benefit provided
outside the terms of the applicable retirement plan calculated as follows, if
he/she,

 

  (a) is a participant in the Corporation’s Supplemental Retirement Plan for
Management Profit-Sharing Associates (“SRP”), or was a participant immediately
prior to such plan’s termination following a change in control as defined in
Section 4.11 of this Plan, he/she will receive an incremental benefit equal to
the number of years in the Participant’s Severance Pay Period as years of
additional age and additional service credit from either the date of such plan’s
termination or the date of Employment Termination, as applicable, to make
him/her eligible for a benefit, and if eligible, to provide him/her with the
highest benefit available as though the entire amount of his/her incremental
benefit were provided under such plan (including any offsets under such plan or
offsets calculated under (b) or (c) of this Section 4.05) and using the higher
of his/her Compensation or actual Average Final Compensation under the SRP, as
his/her Average Final Compensation for purposes of such calculation and then
offsetting the amount actually paid under the SRP as a result of vesting under
such plan; and/or

 

  (b)

is a participant in the Corporation’s Benefit Restoration Plan (“BRP”), or was a
participant immediately prior to such plan’s termination following a change in
control as defined in Section 4.11 of this Plan, he/she will receive an
incremental benefit equal to the number of years in the Participant’s Severance
Pay Period as years of additional age and additional service credit from either
the date of such plan’s termination or the date of Employment Termination, as
applicable, to make him/her eligible for a benefit, and if eligible, to provide
him/her with the highest benefit available as though the entire amount of
his/her incremental benefit were provided under such plan

 

14



--------------------------------------------------------------------------------

 

and using the higher of his/her Compensation or actual Average Final Pay under
the BRP, as his/her Average Final Pay for purposes of such calculation and then
offsetting the amount actually paid under the BRP as a result of vesting under
such plan; and/or

 

  (c) is a participant in the Corporation’s Mirror Savings Plan, or was a
participant immediately prior to such plan’s termination following a change in
control as defined in Section 4.11 of this Plan, he/she will receive an
incremental benefit equal to the Corporation’s match under such plan for each
year in the Participant’s Severance Pay Period, and assuming the same
Corporation contribution rate as in effect at the time of the Change in Control
to provide him/her with the highest benefit available using his Compensation for
each year of the Severance Pay Period and using his/her election in effect
immediately prior to such plan’s termination date or his/her Employment
Termination, as applicable, to determine his/her contribution and the
Corporation’s matching contribution as though the entire amount of his/her
incremental matching contribution benefit were provided under such plan and then
offsetting the amount of match actually paid under the Corporation’s Mirror
Savings Plan as a result of the vesting of matching contributions under such
plan;

provided, however, that if and to the extent a Participant is otherwise entitled
to receive any additional age and/or service credit under any such plan as a
result of Employment Termination, the additional age and/or service credit
otherwise provided under this Section 4.05 shall not be counted twice for
purposes of determining eligibility.

 

4.06 Legal Fees

All expenses of a Participant incurred in enforcing his/her rights and/or to
recover his/her benefits under this Article Four, including but not limited to,
attorney’s fees, court costs, arbitration costs, and other expenses shall be
paid by the Corporation, in accordance with Code section 409A and Treasury
Regulation section 1.409A-3(i)(1)(iv)(A) or any successor thereto and shall meet
the requirements below. The Corporation shall reimburse the Participant for any
such fees, costs or expenses, promptly upon delivery of reasonable
documentation, provided, however, all invoices for reimbursement of fees, costs
or expenses must be submitted to the Corporation and paid in a lump sum payment
by the end of the calendar year following the calendar year in which the fee,
cost or expense was incurred. To be eligible for reimbursement, all fees, costs
or expenses must be incurred within a 20 year period following the latest of a
change in control (as defined in Section 4.11), a Change in Control, or
Employment Termination which gives rise to a benefit under this Plan. The amount
of fees, costs or expenses paid or eligible for reimbursement in one year under
this Section 4.06 shall not affect the fees,

 

15



--------------------------------------------------------------------------------

costs or expenses paid or eligible for reimbursement in any other taxable year.
The right to payment or reimbursement under this Section 4.06 is not subject to
liquidation or exchange for another benefit.

 

4.07 Outplacement Services/Financial Counseling

Except as otherwise provided in Section 4.09, following an Employment
Termination, a Participant will be paid a lump sum payment in cash of $25,000 to
allow the Participant to pay for outplacement and financial counseling services.
Such lump sum will be paid with the Severance Pay payable under Section 4.01. To
the extent applicable, the benefit will be reduced as provided in Section 4.10
hereof.

 

4.08 Special Bonus Hours

Except as otherwise provided in Section 4.09, in the event of an Employment
Termination, a Participant will be paid for special bonus hours, if he/she is
also a participant in the Corporation’s Paid Time Off Policy (“PTO Policy”) the
same as any other involuntary termination resulting from a reduction in force
would receive under the terms of the PTO Policy. Such payment will be determined
in accordance with the provisions of the PTO Policy and paid within 30 days
after the Participant’s Employment Termination date.

 

4.09 Severance Benefits Limitation

Notwithstanding any other provision of the Plan to the contrary, the total of
the Severance Benefits provided under Sections 4.01, 4.03, 4.04, 4.05, 4.07, and
4.08 shall not be greater than an amount equal to the Severance Benefits
Limitation. In the event that the total value of such Severance Benefits exceeds
the Severance Benefits Limitation, such Severance Benefits will be provided in
the following order until the Severance Benefits Limitation is met: Sections
4.01, 4.05, 4.07, 4.08, 4.03, and then 4.04. Once the Severance Benefits
Limitation is met, no additional Severance Benefits shall be provided under the
aforesaid provisions. The Severance Benefits Limitation shall not apply to the
benefits provided in Sections 4.02 and 4.06.

 

4.10 Determination of Excise Tax; No Gross-Up Payments

(a) Anything in the Plan to the contrary notwithstanding, if it shall be
determined that any payment or distribution by the Corporation or an affiliate
or Subsidiary to or for the benefit of the Participant, whether paid or payable
or distributed or distributable pursuant to the terms of the Plan or otherwise
pursuant to or by reason of any other agreement, policy, plan, program or
arrangement, including without limitation any stock option, stock appreciation
right or similar right, or the lapse or termination of any restriction on or the

 

16



--------------------------------------------------------------------------------

vesting or exercisability of any of the foregoing, but excluding any payment or
benefit not provided due to the application of the Severance Benefits Limitation
under Section 4.09 (a “Payment”), would be subject to the Excise Tax, then the
payments and benefits to be paid or provided under this Plan may be reduced (or
repaid to the Corporation, if previously paid or provided) as provided below. In
no event shall the Participant be entitled to receive a Gross-Up Payment or
Excise Tax reimbursement. For purposes of this Section 4.10, the terms “excess
parachute payment” and “parachute payment” will have the meanings assigned to
them by Section 280G of the Code.

(b) All determinations required to be made under this Section 4.10, including
whether an Excise Tax is payable by the Participant and the amount of such
Excise Tax shall be made by the Accounting Firm. The Accounting Firm shall make
an initial determination at the time of a change in control (as defined in
Section 4.11). In addition, the Corporation shall direct the Accounting Firm to
submit its determination and detailed supporting calculations to both the
Corporation and the Participant within 15 calendar days after the date of the
Participant’s Employment Termination, if applicable, and any other such time or
times as may be requested by the Corporation or the Participant.

(c) The Accounting Firm shall calculate the amount of any “parachute payment”
and “excess parachute payment” due to the Participant after taking into account
the application of Section 4.09 and the related Excise Tax. The Accounting Firm
also shall calculate a “reduced payment amount” by reducing the Participant’s
payments and benefits under this Plan (which could require repayment of amounts
previously paid or provided to the Participant) to the minimum extent necessary
so that no portion of any Payment, as so reduced or repaid, constitutes an
“excess parachute payment.” If the Accounting Firm determines that any Excise
Tax is payable by the Participant, then the Participant shall receive either
(i) all Payments otherwise due to him or her or (ii) the reduced payment amount
described in the preceding sentence, whichever will provide him or her with the
greater after-tax economic benefit taking into account for these purposes any
applicable Excise Tax. If the Accounting Firm determines that no Excise Tax is
payable by the Participant, it shall, at the same time as it makes such
determination, furnish the Participant with an opinion that he/she has
substantial authority not to report any Excise Tax on his/her federal, state,
local income or other tax return.

(d) The Corporation and the Participant shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Corporation or the Participant, as the case may be, reasonably requested by
the Accounting Firm, and otherwise cooperate with the Accounting Firm in
connection with the preparation and issuance of the determination contemplated
by paragraph (c) hereof. Any reasonable determination by the Accounting Firm as
to the amount of the Excise Tax,

 

17



--------------------------------------------------------------------------------

“parachute payment,” “excess parachute payment,” or “reduced payment amount”
(and supported by the calculations done by the Accounting Firm) shall be binding
upon the Corporation and the Participant.

(e) The federal, state and local income or other tax returns filed by the
Participant shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax, if any,
payable by the Participant. The Participant shall make proper payment of the
amount of any Excise Tax, and at the request of the Corporation, provide to the
Corporation true and correct copies (with any amendments) of his/her federal
income tax return as filed with the Internal Revenue Service and corresponding
state and local tax returns, if relevant, as filed with the applicable taxing
authority, and such other documents reasonably requested by the Corporation,
evidencing such payment.

(f) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by this Section 4.10 shall
be borne by the Corporation. If such fees and expenses are initially paid by the
Participant, the Corporation shall reimburse the Participant the full amount of
such fees and expenses within five business days after receipt from the
Participant of a statement therefor and reasonable evidence of his/her payment
thereof. Any reimbursement or payment of such fees and expenses will be made by
the Corporation in accordance with Code section 409A and Treasury Regulation
section 1.409A-3(i)(1)(iv)(A) or any successor thereto and shall meet the
requirements below. The Corporation shall reimburse the Participant for any such
fees and expenses, promptly upon delivery of reasonable documentation, provided,
however, all invoices for reimbursement of fees and expenses must be submitted
to the Corporation and paid in a lump sum payment by the end of the calendar
year following the calendar year in which the fee or expense was incurred. To be
eligible, all fees and expenses must be incurred within a 20 year period
following the latest of a change in control (as defined in Section 4.11), a
Change in Control, or Employment Termination which gives rise to a benefit under
this Plan. The amount of fees and expenses paid or eligible for reimbursement in
one year under this Section 4.10(f) shall not affect the fees and expenses paid
or eligible for reimbursement in any other taxable year. The right to payment or
reimbursement under this Section 4.10(f) is not subject to liquidation or
exchange for another benefit.

(g) Appropriate adjustments will be made to amounts previously paid to the
Participant, or to amounts not paid pursuant to paragraph (c), as the case may
be, to reflect properly any subsequent changes to the calculations described
above in paragraph (c). In the event that any payment or benefit is required to
be reduced or repaid pursuant to paragraph (c), reductions will be made, to the
extent necessary, to any payments otherwise owed to the Participant under
Sections 4.01, 4.02 (excluding any amount elected to be

 

18



--------------------------------------------------------------------------------

deferred under the Corporation’s Mirror Savings Plan), 4.05 and 4.07 of the Plan
(to the extent not previously paid). In the event that additional amounts are
owed to the Corporation after the imposition of such reductions, the Participant
shall be required to repay to the Corporation the additional amount owed within
30 days of the determination being made by the Accounting Firm.

 

4.11 Change in Control

The term “change in control,” as used in Sections 4.05 and 4.10 of the Plan
shall mean a change in control within the meaning of Code section 409A and
Treasury Regulation section 1.409A-3(i)(5), or its successor, including a change
in the ownership of the corporation, a change in the effective control of the
corporation, or a change in the ownership of a substantial portion of the assets
of the corporation as such events are defined in Treasury Regulation sections
1.409A-3(i)(5)(v), (vi), and (vii). For this purpose, “corporation” has the
meaning given in Treasury Regulation section 1.409A-3(i)(5)(ii), or its
successor.

 

19



--------------------------------------------------------------------------------

ARTICLE FIVE

AMENDMENT AND TERMINATION

 

5.01 Amendment

The Plan may be amended by the Board at any time; provided, however, that

(a) any amendment which would have an adverse effect on any Participant’s Plan
benefits and/or rights, except as may be otherwise required to comply with
changes in applicable laws or regulations, including, but not limited to, Code
section 409A, or

(b) any amendment within one year before or two years after a Change in Control,

cannot be applied to any Participant who would be adversely affected by such
amendment without such Participant’s consent. After a Change in Control, any
amendment shall also require the consent of the Committee.

 

5.02 Termination

The Plan shall continue indefinitely after the Effective Date, unless the Board
shall decide to terminate the Plan by duly adopting resolutions terminating the
Plan; provided, however, following the commencement of any discussion with a
third party that ultimately results in a Change in Control, the Plan shall
continue subject to Section 5.01, until such time as the Corporation and each
affiliate or Subsidiary (as appropriate) shall have fully performed all of their
obligations under the Plan with respect to all Participants, and shall have paid
all Severance Benefits under the Plan in full to all Participants.

 

20



--------------------------------------------------------------------------------

ARTICLE SIX

MISCELLANEOUS

 

6.01 Participant Rights

The Corporation and each affiliate or Subsidiary intend this Plan to constitute
a legally enforceable obligation between (a) the Corporation or an affiliate or
Subsidiary (as appropriate) and (b) each Participant.

It is also intended that the Plan shall confer vested and non-forfeitable rights
for each Participant to receive benefits to which the Participant is entitled
under the terms of the Plan with Participants being third party beneficiaries.

Except as provided in the definitions of Summary Dismissal or Good Reason,
nothing in this Plan shall be construed to confer on any Participant any right
to continue in the employ of the Corporation or an affiliate or Subsidiary or to
affect in any way the right of the Corporation or an affiliate or Subsidiary to
terminate a Participant’s employment without prior notice at any time for any
reason or no reason.

 

6.02 Authority of Committee

The Committee will administer the Plan and have the full authority and
discretion necessary to accomplish that purpose, including, without limitation,
the authority and discretion to: (i) resolve all questions relating to the
eligibility of Executive Board members to become or continue as Participants,
(ii) determine the amount of benefits, if any, payable to Participants under the
Plan and determine the time and manner in which such benefits are to be paid, to
either comply with or be exempt from Code section 409A, as the case may be,
(iii) engage any administrative, legal, tax, actuarial, accounting, clerical, or
other services it deems appropriate in administering the Plan, (iv) construe and
interpret the Plan, supply omissions from, correct deficiencies in and resolve
inconsistencies or ambiguities in the language of the Plan, resolve
inconsistencies or ambiguities between the provisions of this document, and
adopt rules for the administration of the Plan which are not inconsistent with
the terms of the Plan document and that are intended to make any benefits
provided under the Plan either comply with or be exempt from Code section 409A,
as the case may be, (v) compile and maintain all records it determines to be
necessary, appropriate or convenient in connection with the administration of
the Plan, and (vi) resolve all questions of fact relating to any matter for
which it has administrative responsibility. The Committee shall perform all of
the duties and may exercise all of the powers and discretion that the Committee
deems necessary or appropriate for the proper administration of the Plan, and
shall do so in a uniform, nondiscriminatory manner. Any failure by the Committee
to apply any provisions of this Plan to any particular situation

 

21



--------------------------------------------------------------------------------

shall not represent a waiver of the Committee’s authority to apply such
provisions thereafter. Every interpretation, choice, determination or other
exercise of any power or discretion given either expressly or by implication to
the Committee shall be conclusive and binding upon all parties having or
claiming to have an interest under the Plan or otherwise directly or indirectly
affected by such action, without restriction, however, on the right of the
Committee to reconsider and redetermine such action. Any decision rendered by
the Committee and any review of such decision shall be limited to determining
whether the decision was so arbitrary and capricious as to be an abuse of
discretion. The Committee may adopt such rules and procedures for the
administration of the Plan as are consistent with the terms hereof.

 

6.03 Claims Procedure

A. Allocation of Claims Responsibility: With respect to any claim for benefits
which are provided exclusively under this Plan, the claim shall be approved or
denied by the Committee within 60 days following the receipt of the information
necessary to process the claim. In the event the Committee denies a claim for
benefits in whole or in part, it will give written notice of the decision to the
claimant or the claimant’s authorized representative, which notice will set
forth in a manner calculated to be understood by the claimant, stating the
specific reasons for such denial, make specific reference to the pertinent Plan
provisions on which the decision was based, and provide any other additional
information, as applicable, required by 29 Code of Federal Regulations section
2560.503-1 applicable to the Plan.

With respect to any claim for benefits which, under the terms of the Plan, are
provided under another employee benefit plan maintained by the Corporation
(i.e., life insurance, H&W Plan, PTO/MTO Policy, Pension, Savings, Mirror
Savings, BRP, and SRP benefits), the Committee shall determine claims regarding
the Participant’s eligibility under the Plan in accordance with the preceding
paragraph, but the administration of any other claim with respect to such
benefits (including the amount of such benefits) shall be subject to the claims
procedure specified in such other employee benefit plan or program.

B. Litigation or Appeal In the event the Committee denies a claim in whole or in
part for benefits which are provided exclusively under the Plan, or denies a
claim regarding the claimant’s eligibility under the Plan, Participants will
then be allowed to file a lawsuit in federal court as provided under ERISA.

Appeals with respect to any claim for benefits which, under the terms of the
Plan, are provided under another employee benefit plan maintained by the
Corporation (i.e., life insurance, H&W Plan, PTO/MTO Policy, Pension, Savings,
Mirror Savings, BRP, and SRP benefits), shall be subject to the claims and
appeals procedure specified in such other employee benefit plan.

 

22



--------------------------------------------------------------------------------

6.04 Records and Reports

The Committee will maintain adequate records of all of their proceedings and
acts and all such books of account, records, and other data as may be necessary
for administration of the Plan. The Committee will make available to each
Participant upon his request such of the Plan’s records as pertain to him for
examination at reasonable times during normal business hours.

 

6.05 Reliance on Tables, Etc.

In administering the Plan, the Committee is entitled to the extent permitted by
law to rely conclusively upon all tables, valuations, certificates, opinions and
reports which are furnished by accountants, legal counsel or other experts
employed or engaged by the Committee. The Committee will be fully protected in
respect of any action taken or suffered by the Committee in good faith reliance
upon all such tables, valuations, certificates, reports, opinions or other
advice. The Committee is also entitled to rely upon any data or information
furnished by a Participating Employer or by a Participant as to any information
pertinent to any calculation or determination to be made under the provisions of
the Plan, and, as a condition to payment of any benefit under the Plan the
Committee may request a Participant to furnish such information as it deems
necessary or desirable in administering the Plan.

 

6.06 Availability of Plan Information and Documents

Any Participant having a question concerning the administration of the Plan or
the Participant’s eligibility for participation in the Plan or for the payment
of benefits under the Plan may contact the Committee and request a copy of the
Plan document. Each Participating Employer will keep copies of this Plan
document, exhibits and amendments hereto, and any related documents on file in
its administrative offices, and such documents will be available for review by a
Participant or a designated representative of the Participant at any reasonable
time during regular business hours. Reasonable copying charges for such
documents will be paid by the requesting party.

 

6.07 Expenses

All Plan administration expenses incurred by the Committee shall be paid by the
Corporation and all other administration expenses incurred by the Corporation or
an affiliate or Subsidiary shall be paid by the Corporation or an affiliate or
Subsidiary (as appropriate).

 

23



--------------------------------------------------------------------------------

6.08 Adoption Procedure for Participating Employer

Any Subsidiary or affiliate of the Corporation may become a Participating
Employer under the Plan provided that (i) the Board approves the adoption of the
Plan by the Subsidiary or affiliate and designates the Subsidiary or affiliate
as a Participating Employer in the Plan and (ii) by appropriate resolutions of
the board of directors or other governing body of the Subsidiary or affiliate,
the Subsidiary or affiliate agrees to become a Participating Employer under the
Plan and also agrees to be bound by any other terms and conditions which may be
required by the Board or the Committee, provided that such terms and conditions
are not inconsistent with the purposes of the Plan. A Participating Employer may
withdraw from participation in the Plan, subject to approval by the Committee,
by providing written notice to the Committee that withdrawal has been approved
by the board of directors or other governing body of the Participating Employer;
provided, however, following the commencement of any discussion with a third
party that ultimately results in a Change in Control, the Committee shall have
no authority to approve the withdrawal of any Participating Employer until such
time as the Corporation and each affiliate or Subsidiary (as appropriate) shall
have fully performed all of their obligations under the Plan with respect to all
Participants, and shall have paid all Severance Benefits under the Plan in full
to all Participants. The Board may at any time remove a Participating Employer
from participation in the Plan by providing written notice to the Participating
Employer that it has approved removal; provided, however, following the
commencement of any discussion with a third party that ultimately results in a
Change in Control, the Board shall have no authority to remove or approve the
withdrawal of any Participating Employer until such time as the Corporation and
each affiliate or Subsidiary (as appropriate) shall have fully performed all of
their obligations under the Plan with respect to all Participants, and shall
have paid all Severance Benefits under the Plan in full to all Participants. The
Board will act in accordance with this Article pursuant to unanimous written
consent or by majority vote at a meeting.

 

6.09 Effect on Other Benefits

Except as otherwise provided herein, the Plan shall not affect any Participant’s
rights or entitlement under any other retirement or employee benefit plan
offered to him/her by the Corporation or an affiliate or Subsidiary (as
appropriate) as of his/her Employment Termination.

 

6.10 Successors

The Plan shall be binding upon any successor in interest of the Corporation or
an affiliate or Subsidiary (as appropriate) and shall inure to the benefit of,
and be enforceable by, a Participant’s assigns or heirs.

 

24



--------------------------------------------------------------------------------

6.11 Severability

The various provisions of the Plan are severable and any determination of
invalidity or unenforceability of any one provision shall not have any effect on
the remaining provisions.

 

6.12 Construction

In determining the meaning of the Plan, words imparting the masculine gender
shall include the feminine and the singular shall include the plural, unless the
context requires otherwise. Headings of sections and subsections of the Plan are
for convenience only and are not intended to modify or affect the meaning of the
substantive provisions of the Plan.

 

6.13 References to Other Plans and Programs

Each reference in the Plan to any plan, policy or program, the Plan or document
of the Corporation or an affiliate or Subsidiary, shall include any amendments
or successor provisions thereto without the necessity of amending the Plan for
such changes.

 

6.14 Notices

 

  (a) General. Notices and all other communications contemplated by this Plan
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Participant, (i) mailed
notices shall be addressed to the Participant at the Participant’s home address
which was most recently communicated to the Corporation in writing or (ii) in
the case of a Participant who is an employee, distributed to the employee at his
or her place of employment in compliance with 29 Code of Federal Regulations
section 2520.104b-1(c). In the case of the Corporation, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel at J.C. Penney Corporation, Inc., 6501
Legacy Drive, Plano, Texas 75024.

 

  (b) Notice of Termination. Any notice of Summary Dismissal by the Corporation
or by the Participant for Good Reason shall be communicated by a notice of
termination to the other party given in accordance with this Section 6.14. Such
notice shall indicate the specific termination provision in this Plan relied
upon, shall set forth in reasonable detail the facts and circumstances claimed
to provide the basis for termination under the provision so indicated, and shall
specify the Employment Termination date.

 

25



--------------------------------------------------------------------------------

6.15 No Duty to Mitigate

The Participant shall not be required to mitigate the amount of any payment
contemplated under this Plan, nor shall such payment be reduced by any earnings
that the Participant may receive from any other source.

 

6.16 Employment Taxes

All payments made pursuant to this Plan shall be subject to withholding of
applicable income and employment taxes.

 

6.17 Governing Law

Except to the extent that the Plan may be subject to the provisions of ERISA,
the Plan will be construed and enforced according to the laws of the State of
Texas, without giving effect to the conflict of laws principles thereof. Except
as otherwise required by ERISA, every right of action by an Associate with
respect to the Plan shall be barred after the expiration of three years from the
date of termination of employment or the date of receipt of the notice of denial
of a claim for benefits or eligibility, if earlier. In the event ERISA’s
limitation on legal action does not apply, the laws of the State of Texas with
respect to the limitations of legal actions shall apply and the cause of action
must be brought no later than four years after the date the action accrues.

 

26



--------------------------------------------------------------------------------

APPENDIX I

Participating Employers

J.C. Penney Corporation, Inc.

J.C. Penney Company, Inc.

JCP Publications Corp.

JCP Overseas Services, Inc.

J.C. Penney Puerto Rico, Inc.

JCP Logistics L. P.

JCP Media L.P.

JCP Procurement L.P.

J.C. Penney Private Brands, Inc.

JCP Construction Services, Inc.

The Original Arizona Jean Company

 

27